Citation Nr: 0208430	
Decision Date: 07/25/02    Archive Date: 07/29/02

DOCKET NO.  00-02 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
status post lobectomy with residual chest pain and shortness 
of breath. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel






INTRODUCTION

The veteran served on active duty from June 1996 to June 
1999.  His claim initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa.  The Board remanded the case 
in March 2001 for additional development.  To the extent 
possible, that development has been completed and the case is 
once again before the Board for review. 



FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim has obtained and fully developed all 
evidence necessary for the equitable disposition of the 
claim. 

2.  Pulmonary function testing in August 1999 revealed the 
following findings prior to using a bronchodilator: Forced 
Expiratory Volume in one second (FEV-1) of 74-percent 
predicted, FEV-1/Forced Vital Capacity (FVC) of 74-percent, 
and Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method DLCO(SB) of 74-percent predicted.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for status post lobectomy with residual chest pain and 
shortness of breath have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1-
4.14, 4.97, Diagnostic Code 6844 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.102).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A, which 
codifies VA's duty to assist, and essentially states that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part.  66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  The intended 
effect of the implementing regulations was to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits.  66 Fed. Reg. 45,620 
(Aug. 29, 2001).  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA." 

In this case, the Board finds that the RO has fundamentally 
complied with the duty-to-assist requirement of the VCAA.  
The veteran underwent a VA respiratory examination in August 
1999.  The Board remanded the case in March 2001 to obtain 
the report of the pulmonary function study performed at that 
time, and to afford the veteran another VA examination to 
assess the current severity of his left lung disorder.  
Pursuant to that request, the RO obtained a copy of the 
pulmonary function test dated August 1999.  The RO also 
scheduled the veteran for a VA examination, but he failed to 
report to that examination, with no indication that he wished 
to reschedule.  Under these circumstances, no additional 
development is required.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991) (holding that, if a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence). 

The Board also concludes that the discussions in the rating 
decisions, statement of the case and supplemental statement 
of the case have informed the veteran and his representative 
of the information and evidence necessary to warrant 
entitlement to the benefits sought.  The RO and the Board 
have notified the veteran of the evidence he should obtain 
and which evidence VA would obtain.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, No 01-997 (U.S. Vet. App. June 19, 2002).  The RO 
also issued a rating decision in October 2001, wherein it 
discussed the application of the VCAA to the veteran's 
appeal.  As such, compliance with VA's notification and duty-
to-assist requirements has been accomplished, and additional 
development would serve no useful purpose. 

II.  Discussion

The record shows that the veteran underwent a left lower 
lobectomy in June 1998 after a lesion with pleural effusion 
was discovered.  As a result, a September 1999 rating 
decision granted service connection for status post lobectomy 
with residuals chest pain and shortness of breath, for which 
a 10 percent evaluation was assigned effective June 1999.  
After the veteran requested a higher evaluation, an October 
2001 rating decision granted an increased evaluation to 20 
percent, effective  June 1999. 

Since the veteran's claim arises from his disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging", with equal consideration for the entire body of 
evidence.  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).  For the reasons set 
forth below, however, the Board finds that the currently 
assigned 20 percent rating is appropriate for the entire 
applicable appeal period.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's left lung condition was initially evaluated as 
10 percent disabling under Diagnostic Code (DC) 6844 which 
contemplates post-surgical residual of lobectomy, 
pneumonectomy, etc.  Under the General Rating Formula for 
Restrictive Lung Disease (under which Diagnostic Codes 6840 
through 6845 are rated), a 10 percent evaluation is warranted 
where there is FEV-1 of 71- to 80-percent predicted, FEV-
1/FVC of 71- to 80-percent, or DLCO (SB) of 66- to 80-percent 
predicted.  A 30 percent evaluation is warranted where there 
is FEV-1 of 56- to 70-percent predicted, FEV-1/FVC of 56- to 
70-percent, or DLCO (SB) of 56- to 65-percent predicted.  
38 C.F.R. § 4.97, DC 6844.  

Applying these criteria to the facts of this case, the Board 
finds that the veteran's left lung condition does not meet 
the criteria for a 30 percent evaluation under DC 6844.  
Pulmonary function testing in August 1999 showed an FEV-1 of 
74 percent of the predicted value, an FEV1/FVC of 74 percent, 
and DLCO of 74 percent of the predicted value.  Each of these 
findings was recorded prior to using a bronchodilator.  
Comparing these findings to the criteria listed in DC 6844, 
there is simply no basis for assigning an evaluation higher 
than 10 percent. 

Nevertheless, in October 2001, the RO assigned a 20 percent 
evaluation by rating this condition by analogy to residuals 
of a gunshot would of the pleural cavity.  In this regard, 
Note 3 following the General Rating Formula for Restrictive 
Lung Disease provides that gunshot wounds of the pleural 
cavity with bullet or missile retained in lung, pain, or 
discomfort on exertion, or with scattered rales or some 
limitation of excursion of the diaphragm or of lower chest 
expansion shall be rated at least 20 percent disabling.  
Involvement of Muscle Group XXI (Code 5321), however, will 
not be rated separately.  38 C.F.R. Part 4, Note 3 following 
the General Rating Formula for Restrictive Lung Disease 
(2001).

The stated rationale of the RO in assigning a 20 percent 
evaluation under this regulatory provision was that while the 
evidence failed to demonstrate that the veteran sustained a 
gunshot wound to the pleural cavity, it was appropriate to 
rate the veteran's lung disability by analogy in that the 
veteran reported " sharp stabbing chest pain (randomly 
occurring)" which by the veteran's report affected his day 
to day life adversely.  The Board notes, however, that there 
is no basis to assign an evaluation in excess of 20 percent 
for the veteran's left lung condition under any other code 
provision pertaining to the lungs.  The Board thus concludes 
that the preponderance of the evidence is against the 
veteran's claim for an initial rating in excess of 20 percent 
for status post lobectomy with residual chest pain and 
shortness of breath.  Accordingly, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies.  VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096, 2098-2099 (2000); see also 
Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) 
(holding that the VCAA did not alter the benefit-of-the doubt 
doctrine).  Hence, the appeal is denied.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.
§ 3.321(b)(1) (2001).  "The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  
Here, no competent evidence shows that the veteran's left 
lung condition has caused marked interference with 
employment, necessitated frequent periods of hospitalization, 
or otherwise rendered impracticable the application of the 
regular schedular standards.  Thus, further development in 
keeping with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

The claim for an initial rating in excess of 20 percent for 
status post lobectomy with residuals chest pain and shortness 
of breath is denied.




		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

